Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 3,788,605 to Johnson and Publication No. 20170253468 to Gebele.  The improvement comprises a hydraulic control circuit for a hydraulic on-vehicle winch with an enabling circuit hydraulically interposed between the main circuit pressure inlet and the winch control circuit and selectively configurable between an enabling configuration in which hydraulic fluid flow from the main circuit pressure inlet to the pilot-operated directional valve, the reel-out pilot valve and to the reel-in pilot valve is permitted; and a disabling configuration in which hydraulic fluid flow from the main circuit pressure inlet to the pilot-operated directional valve is obstructed for the purposes of integrating a hydraulic winch with the onboard hydraulic system of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Johnson is cited for the showing of a hydraulic on-vehicle winch with a main circuit, reel-out and reel-in ports, and a directional valve.  The publication of Gebele shows a winch with a main circuit, reel-out and reel-in ports, a directional valve, and pilot valves. 
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other winches on vehicles with hydraulic circuits.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
February 10, 2022